J-S01014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MICHAEL LAUSCH                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    SHAN LING                                  :   No. 908 MDA 2021

                 Appeal from the Decree Entered May 21, 2021
      In the Court of Common Pleas of Berks County Civil Division at No(s):
                                  12-20957

    MICHAEL LAUSCH                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAN LING                                  :
                                               :
                       Appellant               :   No. 834 MDA 2021

                 Appeal from the Decree Entered May 21, 2021
      In the Court of Common Pleas of Berks County Civil Division at No(s):
                                  12-20957


BEFORE:      BOWES, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                               FILED: MARCH 8, 2022

        Michael Lausch (“Husband”) and Shan Ling (“Wife”) cross-appeal from

the divorce decree entered May 21, 2021. We affirm.

        We provide the following background.          Husband and Wife met in

Shanghai and were married there in 2000. Of relevance to this appeal, Wife

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S01014-22



had purchased a condominium in Shanghai before they were married.

Husband and Wife subsequently moved to the United States, where their

daughter was born in 2003. In 2004, Husband purchased a family residence

in his name in Berks County, Pennsylvania.

       Husband and Wife separated in 2012, and Husband filed for divorce that

same year.      The court appointed a divorce master, who held hearings on

October 16, 2017, March 16, 2018, and May 14, 2018.1 The master filed his

report and recommendation on August 28, 2018.               Wife filed several

exceptions. Both parties filed briefs and the matter was argued on December

9, 2020. In the divorce decree entered May 21, 2021, the trial court sustained

in part and denied in part Wife’s exceptions.

       Wife timely filed an appeal from the decree, and Husband timely filed a

cross appeal pursuant to Pa.R.A.P. 903.2 The trial court did not order either

party to file concise statement pursuant to Pa.R.A.P. 1925(b), and none was

filed. In lieu of authoring a Rule 1925(a) opinion, the trial court directed us

to its May 21, 2021 opinion addressing Wife’s exceptions.

       Husband presents the following issues for our review:


____________________________________________


1 Due to difficulties in communicating with Wife, Wife’s court-appointed
counsel was permitted to withdraw. Thus, at the hearings, Wife represented
herself, with the assistance of a guardian ad litem and an interpreter.

2 See 1 Pa.C.S. § 1908 (“Whenever the last day of any such period [of time
referred to in any statute] shall fall on Saturday or Sunday, or on any day
made a legal holiday by the laws of this Commonwealth or of the United
States, such day shall be omitted from the computation.”).

                                           -2-
J-S01014-22


       I.     Whether the trial court incorrectly found that the divorce
              master erred when he lowered Wife’s distribution
              percentage since she failed to file a pre-trial statement and
              exhibits timely.

       II.    Whether the trial court erred when reducing the value of
              Wife’s pre-marital property in China to a value that is wholly
              unsupported by evidence.

       III.   Whether the trial court erred when finding that Wife was not
              responsible for a 2011 tax liability due to Wife[’]s refusal to
              sign a joint tax return when her refusal resulted in a
              diss[i]pation of marital assets.

Husband’s first-step brief at 3 (unnecessary capitalization omitted).3

       Wife, for her part, presents the following issues for our consideration:

       I.     Whether the trial court committed an abuse of discretion
              when it declined to award Wife the fair rental value of the
              marital home.

       II.    Whether the trial court committed an abuse of discretion
              when it awarded Wife only 60% of the marital assets.

       III.   Whether the trial court committed an abuse of discretion
              when it awarded the marital home to Husband.

Wife’s second-step brief at 7 (renumbered).4

       We begin with the following principles, which govern our review:

       Our standard of review in assessing the propriety of a marital
       property distribution is whether the trial court abused its
       discretion by a misapplication of the law or failure to follow proper
       legal procedure. An abuse of discretion is not found lightly, but
       only upon a showing of clear and convincing evidence.

____________________________________________


3Since the briefing letter directed the parties to identify their briefs in this
manner, we use consistent terminology herein.

4In Wife’s brief, she first re-listed Husband’s three issues in her statement of
questions, resulting in the issues she raises being numbered IV, V, and VI.

                                           -3-
J-S01014-22



Busse v. Busse, 921 A.2d 1248, 1257 (Pa.Super. 2007) (citation omitted).

      This Court will not find an abuse of discretion unless the law has
      been overridden or misapplied or the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice,
      bias, or ill will, as shown by the evidence in the certified record.
      In determining the propriety of an equitable distribution award,
      courts must consider the distribution scheme as a whole. We
      measure the circumstances of the case against the objective of
      effectuating economic justice between the parties and achieving a
      just determination of their property rights.

      Moreover, it is within the province of the trial court to weigh the
      evidence and decide credibility and this Court will not reverse
      those determinations so long as they are supported by the
      evidence.    We are also aware that a master’s report and
      recommendation, although only advisory, is to be given the fullest
      consideration, particularly on the question of credibility of
      witnesses, because the master has the opportunity to observe and
      assess the behavior and demeanor of the parties.

Carney v. Carney, 167 A.3d 127, 131 (Pa.Super. 2017) (cleaned up).

      At the outset, we observe that the trial court admonished both Husband

and Wife before ruling on Wife’s exceptions, noting that the

      record is impaired by the failure of the parties to provide valuation
      for certain assets of substantial value, by the secretive nature of
      both parties, and by their willingness to resort to conjecture rather
      than facts in their presentations. Both the Master and this [c]ourt
      were severely hampered in attempting to make a fair and accurate
      determination of the marital estate. Accordingly, in ruling on
      Wife’s exceptions, this [c]ourt will base its determinations solely
      on the valid evidence presented. If the decisions here do not
      reflect the reality of the parties’ financial circumstances, the
      parties have only themselves to blame.

Trial Court Opinion, 5/21/21, at 5.

      With this framework in mind, we turn to the issues raised by Husband

and Wife.


                                      -4-
J-S01014-22


                  Equitable Distribution of Marital Assets

      Husband and Wife both challenge the equitable distribution of the

marital assets.   By way of background, the divorce master lowered Wife’s

distribution percentage to 54% as a sanction for not complying with Pa.R.C.P.

1920.33. Wife filed an exception to this ruling, which the trial court sustained.

Nonetheless, the trial court denied Wife’s request to increase her share to

80% and instead imposed a 60-40 split in Wife’s favor.

      Husband argues that the trial court incorrectly found that the divorce

master erred when lowering Wife’s distribution percentage because she failed

to file an inventory, pre-trial statement, or a listing of exhibits prior to the

divorce master’s hearing, which violated Rule 1920.33 and resulted in “an

oftentimes confusing and chaotic” hearing as Wife introduced exhibits to which

Husband had no notice.       Husband’s first-step brief at 6, 8-9.     Thus, he

contends that the divorce master appropriately lowered Wife’s portion of the

distribution scheme to 54% as a sanction for her non-compliance. Id. at 9.

      Wife, on the other hand, argues that the trial court should have awarded

her 80% of the marital estate and it abused its discretion in only awarding her

60%. See Wife’s second-step brief at 24-29. According to Wife, the court

gave insufficient weight to “Wife’s mental illness, the disparity in earning

capacities and retirement funds, the disparity in opportunities to increase and

acquire capital assets, Wife’s not being awarded alimony, Wife’s not being able




                                      -5-
J-S01014-22


to receive Social Security benefits through her employment, and Husband’s

dissipation of marital assets[.]” Id. at 29.

      We begin our review with an examination of Rule 1920.33, which was

amended three times during the pendency of this case, i.e., after the first

hearing, after the third hearing, and after the parties filed their cross appeals.

As Husband contends Wife violated this rule as a result of her inaction before

the hearings, we utilize the version of Rule 1920.33 that was in effect from

October 1, 2016 to January 5, 2018. This version provided as follows:

      Rule 1920.33.      Joinder of Related Claims. Equitable Division.
      Enforcement.

            (a) If a pleading or petition raises a claim for equitable
            division of marital property under Section 3502 of the
            Divorce Code, the parties shall file and serve on the other
            party an inventory, which shall include the information in
            subdivisions (1) through (3) and shall be substantially in the
            form set forth in Pa.R.C.P. No. 1920.75. Within 20 days of
            service of the moving party’s inventory, the non-moving
            party shall file an inventory. A party may not file a motion
            for the appointment of a master or a request for court action
            regarding equitable division until at least 30 days following
            the filing of that party’s inventory.

            The inventory shall set forth as of the date of separation:

                  (1) a specific description of the marital assets, which
                  either or both parties have a legal or equitable
                  interest, individually or jointly with another person,
                  the name of the co-owners, if applicable, and the
                  marital liabilities, which either party incurred
                  individually or jointly with another person, and the
                  name of any co-debtors, if applicable;

                  (2) a specific description of the assets or liabilities
                  claimed to be non-marital and the basis for such
                  claim; and

                                      -6-
J-S01014-22



               (3) the estimated value of the marital and non-
               marital assets and the amount due for each marital
               and non-marital liability.

          (b) Within the time required by order of court or written
          directive of the master or, if none, at least 60 days before
          the scheduled hearing on the claim for equitable division,
          the parties shall file and serve upon the other party a pre-
          trial statement. The pre-trial statement shall include the
          following matters, together with any additional information
          required by special order of the court:

               (1) a list of assets, which may be in chart form,
               specifying:

                      (I) the marital assets:

                            A. the value;

                            B. the date of the valuation;

                            C. the value of any non-marital portion;

                            D. the facts and documentation upon
                            which the party relies to support the
                            valuation; and

                            E. any liens or encumbrances associated
                            with the asset.

                      (II) the non-marital assets:

                            A. the value;

                            B. the date of the valuation;

                            C. the facts and documentation upon
                            which the party relies to support the
                            valuation; and

                            D. any liens or encumbrances associated
                            with the asset.


                                  -7-
J-S01014-22


              (2) the name and address of the expert witness(es)
              the party intends to call at trial. A report of each
              expert witness listed shall be attached to the pre-trial
              statement. The report shall describe the expert’s
              qualifications and experience, state the substance of
              the facts and opinions to which the expert is expected
              to testify and summarize the grounds for each
              opinion;

              (3) the name, address, and a short summary of the
              testimony of the witnesses, other than the party,
              whom the party intends to call at trial;

              (4) a list of exhibits that the party expects to offer
              into evidence. Exhibits not exceeding three pages
              shall be attached to the pre-trial statement and shall
              have an identifying exhibit number affixed to or
              incorporated into the document, and exhibits
              exceeding three pages shall be described specifically
              and shall have an exhibit number in the description;

              (5) the party’s gross income from all sources, payroll
              deductions, net income, and the party’s most recent
              state and federal income tax returns and pay stubs;

              (6) if the party intends to offer testimony as to his or
              her expenses, an Expense Statement in the form
              required by Pa.R.C.P. No. 1910.27(c)(2)(B);

              (7) if there is a claim for counsel fees, the amount of
              fees to be charged, the basis for the charge, and a
              detailed itemization of the services rendered;

              (8) the description and value of disputed tangible
              personal property, specifically the personalty
              contemplated by item number 25 of the form in
              Pa.R.C.P. No. 1920.75, the method of valuing each
              item, and the evidence, including documentation, to
              be offered in support of the valuation;

              (9) a list of liabilities, which may be in chart form,
              specifying:

                    (I) the marital liabilities:

                                  -8-
J-S01014-22



                                   A. amount of the liability;

                                   B. date of the valuation;

                                   C. amount of any non-marital portion;

                                   D. the facts and documentation upon
                                   which the party relies to support the
                                   valuation; and

                                   E. amount, if any, of payments made on
                                   the liabilities after the date of separation.

                            (II) the non-marital liabilities:

                                   A. amount of the liability;

                                   B. date of the valuation; and

                                   C. the facts and documentation upon
                                   which the party relies to support the
                                   valuation.

                     (10) a proposed resolution of the economic issues
                     raised in the pleadings.

              (c) If a party fails to file either an inventory, as required by
              subdivision (a), or a pre-trial statement, as required by
              subdivision (b), the court may make an appropriate order
              under Pa.R.C.P. No. 4019(c) governing sanctions.[5]

____________________________________________


5   Rule 4019(c) provides as follows:

        (c) The court, when acting under subdivision (a) of this rule, may
        make

              (1) an order that the matters regarding which the questions
              were asked, or the character or description of the thing or
              land, or the contents of the paper, or any other designated
              fact shall be taken to be established for the purposes of the
(Footnote Continued Next Page)


                                           -9-
J-S01014-22



              (d)

                     (1) A party who fails to comply with a requirement of
                     subdivision (b) may[6] be barred from offering
                     testimony or introducing evidence in support of or in
                     opposition to claims for the matters omitted.

                     (2) A party may be barred from offering or
                     introducing any evidence that is inconsistent with or
                     goes beyond the fair scope of the information set forth
                     in the pre-trial statement.



____________________________________________


              action in accordance with the claim of the party obtaining
              the order;

              (2) an order refusing to allow the disobedient party to
              support or oppose designated claims or defenses, or
              prohibiting such party from introducing in evidence
              designated documents, things or testimony, or from
              introducing evidence of physical or mental condition;

              (3) an order striking out pleadings or parts thereof, or
              staying further proceedings until the order is obeyed, or
              entering a judgment of non pros or by default against the
              disobedient party or party advising the disobedience;

              (4) an order imposing punishment for contempt, except that
              a party may not be punished for contempt for a refusal to
              submit to a physical or mental examination under Rule
              4010;

              (5) such order with regard to the failure to make discovery
              as is just.

Pa.R.C.P. 4019(c). Subdivision (a) of this rule provides that “[t]he court may,
on motion, make an appropriate order[.]” Pa.R.C.P. 4019(a).

6The prior version, which is not applicable here, provided that a party “shall,
except upon good cause shown” be barred from offering such testimony or
evidence. As discussed infra, the divorce master applied the prior version.

                                          - 10 -
J-S01014-22


            (e) An order entered by the court pursuant to Section 3502
            of the Divorce Code may be enforced as provided by the
            rules governing actions for support and divorce and in the
            Divorce Code.

Pa.R.C.P. 1920.33 (effective 10/1/16-1/5/18).

      In considering Wife’s exception to the master’s equitable division, the

trial court offered the following analysis:

            In his report, the Master states that “[n]ormally, under the
      circumstances which weigh in Wife’s favor the Master would
      consider a 58-60% division of the assets in favor of Wife.”
      However, the Master awarded Wife 54% of the marital assets
      because, inter alia, she violated Pa.R.C.P. 1920.33, which requires
      the parties to file an inventory and pre-trial statement. Wife
      contends that a violation of Rule 1920.33 does not justify a
      reduction in the amount of the marital estate the Master otherwise
      would have awarded Wife.

            ....

            The Master expressed concern about Wife’s failure to follow
      Rule 1920.33 which caused the following problems:

                  Husband had difficulty in preparing his case
            because he did not know what information and/or
            documents would be presented. The hearing, as the
            Master assumes the Notes of Testimony will
            demonstrate, was rather unruly due to frequent
            objections to Wife’s attempt to provide testimony or
            documents which had not been disclosed. Lastly, the
            Master is at a disadvantage because he lacks critical
            information and/or documents necessary to make an
            informed decision.

            The Master then looked to Rule 1920.33(d)(1) and (2)’s
      provisions for the impositions of sanctions when a party fails to
      comply with this Rule, except upon “good cause shown.” The
      Master concluded that Wife had a “limited” good cause exception
      because she represented herself at the hearings, she suffered
      from depression and anxiety, she was not fluent in English, and
      she lacked knowledge of the law. Nonetheless, he observed that

                                      - 11 -
J-S01014-22


      Wife was capable of amassing a good deal of information about
      Husband’s finances and was aware her Shanghai apartment would
      be an issue because she submitted into evidence Exhibit D-6, a
      description of land ownership in China. He concluded that a
      sanction should be applied for violation of Rule 1920.33, viz, a
      reduction of Wife’s share from 60% to 54%.

             We think the Master misapplied Rule 1920.33. To begin with
      the phrase “upon good cause shown” does not appear in the
      present iteration of Rule 1920.33(d)(1) and (2). . . . More to the
      point, Rule 1920.33(d)(1) and (2) confines its sanctions to barring
      a party from “offering testimony or introducing evidence.” It
      cannot be the basis for determining a division of marital property.
      Equitable distribution must be based upon the specific provisions
      of the Divorce Code and case law. If the Master or Husband
      thought Wife violated Rule 1920.33 either could have sought an
      appropriate order or the Master could have refused to admit Wife’s
      documents into evidence or barred her from testifying. He did
      none of these things. He admits “[i]t is obviously too late to
      preclude Wife from introducing certain testimony or exhibits.”
      Because Rule 1920.33 does not provide a basis for reducing Wife’s
      share of the marital estate we will grant Wife’s exception on this
      issue.

Trial Court Opinion, 5/21/21, at 33-36 (citations omitted).

      We agree with the trial court that the divorce master applied the

incorrect version of Rule 1920.33.     Under the applicable version of Rule

1920.33, the only listed sanction that may be applied for non-compliance is

barring the offending party from offering testimony or introducing evidence

regarding omitted matters. See Rule 1920.33(d) (effective 10/1/16-1/5/18).

Thus, the master exceeded his authority when he lowered Wife’s distribution




                                    - 12 -
J-S01014-22


share as a sanction for her non-compliance with Rule 1920.33 and we affirm

the trial court’s decree insofar as it granted that exception.7

       We now turn to Wife’s contention that the trial court should have

increased her share to 80%. In considering an equitable distribution scheme,

a court looks to the following relevant statutory factors:

       (1) The length of the marriage.

       (2) Any prior marriage of either party.

       (3) The age, health, station, amount and sources of income,
       vocational skills, employability, estate, liabilities and needs of
       each of the parties.

       (4) The contribution by one party to the education, training or
       increased earning power of the other party.

       (5) The opportunity of each party for future acquisitions of capital
       assets and income.

       (6) The sources of income of both parties, including, but not
       limited to, medical, retirement, insurance or other benefits.

       (7) The contribution or dissipation of each party in the acquisition,
       preservation, depreciation or appreciation of the marital property,
       including the contribution of a party as homemaker.

       (8) The value of the property set apart to each party.

       (9) The standard of living of the parties established during the
       marriage.



____________________________________________


7 We note that pursuant to Rule 1920.33(c), the trial court’s power to sanction
is broader, as it has the authority to enter an appropriate order sanctioning a
non-compliant party under Rule 4019(c). However, such an order can only
be made upon motion and no such motion was filed here. See Pa.R.C.P.
4019(a)(1), (c).

                                          - 13 -
J-S01014-22


      (10) The economic circumstances of each party at the time the
      division of property is to become effective.

      (10.1) The Federal, State and local tax ramifications associated
      with each asset to be divided, distributed or assigned, which
      ramifications need not be immediate and certain.

      (10.2) The expense of sale, transfer or liquidation associated with
      a particular asset, which expense need not be immediate and
      certain.

      (11) Whether the party will be serving as the custodian of any
      dependent minor children.

23 Pa.C.S. § 3502 (a). “The weight to be given to these statutory factors

depends on the facts of each case and is within the court’s discretion.”

Mercatell v. Mercatell, 854 A.2d 609, 611 (Pa.Super. 2004) (citation

omitted).

      In considering the master’s report, the trial court found that the master

“thoroughly reviewed all the equitable distribution factors” and took “into

account the particulars of Wife’s situation.” Trial Court Opinion, 5/21/21, at

38. The trial court explained the master’s balancing of these considerations

and resulting recommended split as follows:

      [T]he Master noted that one-half of the total assets and their
      appreciation are non-marital, so that Husband will receive a
      disproportionate share of the total assets. . . and assure him a
      decent economic future. [The Master further held as follows:]

            Wife, on the other hand, will have to rely almost
            entirely on her share of the marital portion of the
            assets.    She is unlikely to obtain substantial
            employment, has no retirement or pension plan and
            does not have medical benefits at the present time[.
            T]he Master has attempted to assure that each party


                                    - 14 -
J-S01014-22


            has a decent economic future and in doing so must tilt
            the division of marital assets in Wife’s favor.

             Our review of the Master’s report leads us to conclude that
      in dividing the parties’ assets the Master has taken into account
      the particulars of Wife’s situation. He thereby awarded her the
      majority of the marital estate. . . . Certainly, there is a stark
      contrast between Wife’s comparatively humble resources and
      Husband’s diverse and extensive assets.            Wife’s economic
      horizons are dim; Husband’s financial future is potentially bright.
      Thus, there must be a division that arises out of the marked
      disparities between the parties’ economic circumstances. This
      [c]ourt finds that the percentage which would accomplish
      economic justice would be to award Wife the Master’s “normal”
      60-40 split. Therefore, we will divide the marital estate 60%-40%
      in favor of Wife. Although our division varies somewhat from that
      of the Master, we agree with his conclusion that “Husband will
      hardly be left destitute.”

            ....

             Although there is significant economic inequality between
      the parties as discussed above, the record undoubtedly proves
      that the bulk of the marital estate is based upon Husband’s
      investments and pension which predated the marriage. In making
      a distribution, we must look, inter alia, at both parties’
      contributions.   While acknowledging Wife’s disadvantageous
      position we cannot ignore the fact that she brought one asset into
      the marriage, acquired little during the marriage, and that the
      money she will receive comes from the appreciation of Husband’s
      premarital assets. Wife is entitled to economic justice, but not a
      windfall. Under the facts of this case, to award Wife 80% of the
      marital estate would result in an inequitable distribution.
      Therefore, we will grant her tenth exception by awarding her 60%
      of the marital estate but we will deny that part of her exception
      which asks for an 80-20 split.

Id. at 39-42 (cleaned up).

      Wife has not convinced us that the trial court’s decision was manifestly

unreasonable or the product of bias or ill-will, and therefore, we find no abuse

of discretion in the court’s crediting of the master’s consideration of the

                                     - 15 -
J-S01014-22


statutory factors or the court’s conclusion that a 60-40 split in favor of Wife

would be equitable. See Carney, supra.

               Valuation of Pre-Marital Property in China

      Husband next argues that the trial court erred in reducing the value of

Wife’s pre-marital property, i.e., the aforementioned condominium in China,

because the court’s valuation was unsupported by the evidence. Husband’s

first-step brief at 9-11.   According to Husband, Wife intentionally failed to

comply with Rule 1920.33 so that this property’s value would be diminished.

Id. at 10. He contends that “[c]ommon sense tells a reasonable person that

values of real estate would have increased over a nearly twelve[-]year

marriage as in general property values do increase.” Id. at 10-11. Although

he acknowledges that the master “may have overstepped his duty by doing

independent research on the value of the property,” he argues that the

master’s valuation was actually lower than Husband’s valuation of an increase

of at least $120,000 over the course of the marriage, but that he was “willing

to concede to the $90,000 the Master assigned as the increase in value to the

property.” Id. at 11. As such, Husband requests that the master’s valuation

of the condominium at $90,000 in marital value be reinstated. Id.

      By way of background, the contested pre-marital property is a

condominium Wife purchased in Shanghai in 1994 for 30,000 Yuan, or

approximately $5,000 U.S. dollars at 1994 exchange rates. Relying on his

own independent research, the master found that the property was worth


                                     - 16 -
J-S01014-22


$120,000, of which $90,000 was marital property.          In sustaining Wife’s

exception to this valuation, the trial court provided the following analysis:

      Husband testified that Wife advised him that the property was
      worth $30,000.00 in 2003 and in 2011 was worth [$]150,000.00.
      Wife denied the accuracy of these values. The Master found that
      the property was worth $120,000.00, $90,000.00 of which is
      marital property. In making this finding the Master noted “both
      parties acknowledge that they did not know the value of the
      property at the present time” and that “no appraisal was ever
      done”. The Master then states, “he is uncertain as to how to value
      the land”. Believing that the property had likely increased in value
      during the course of the marriage, but being frustrated by the
      absence of any appraisals or other evidence to support any
      accurate value, the Master admitted to conducting his own
      research concerning China’s liberalization of land ownership
      policies and the increase in Shanghai real estate values. Although
      he was well-intentioned, the Master erred when he ventured
      beyond the record and conducted independent research to which
      neither the [c]ourt nor the parties are privy.

            ....

            This [c]ourt finds that, while it could well be that the
      property has increased in value during the course of the marriage
      and that the increase in value would be considered a marital asset,
      there is no evidence to quantify what the increase in value would
      be. With the only competent evidence being the undisputed
      testimony of Wife regarding the cost to purchase the property,
      this [c]ourt determines that the property is to be valued at
      $5,000.00, the cost to Wife at the time of purchase, and therefore
      is a non-marital asset, with no finding of any increase in value
      during the course of the marriage.

Trial Court Opinion, 5/21/21, at 11-12 (citations omitted).

      Husband argues that the trial court’s calculation is not supported by the

record. However, it is not the fault of the trial court that the record lacked

any evidence of an increase in the property’s value. It is well-established that

“[w]hen valuing assets, a trial court must base its decision on evidence of

                                     - 17 -
J-S01014-22


record” and that neither the trial court nor this Court may “uphold a trial

court’s order on the basis of off-the-record facts.” Conner v. Conner, 217

A.3d 301, 313 (cleaned up).

      At the hearings, Husband testified that Wife told him the condominium

could have been sold for $150,000 in 2011, and referenced a magazine article

about rising property values in Shanghai. Wife, on the other hand, testified

that she never told Husband the condominium could be sold for that amount

and was adamant that the Chinese government would not permit her to sell

the condominium. However, neither Wife nor Husband offered any evidence

to support an accurate valuation of the property at the time of the hearings.

      Lacking any evidence as to the current value, the master independently

sought evidence outside the record in an attempt to value the property. That

was improper. Thus, the trial court appropriately disregarded the master’s

recommendation and limited itself to the evidence of record in determining

the condominium’s value. We discern no abuse of direction in the trial court’s

application of a value based upon the only uncontroverted evidence, i.e., the

value of the condominium at the time of purchase. See Smith v. Smith, 653

A.2d 1259, 1267 (Pa.Super. 1995) (citation omitted) (“When one party offers

uncontradicted evidence of the value of a particular marital asset, this Court

may adopt that value even if the resulting valuation would have been different

if more accurate and complete evidence had been presented.”). Accordingly,

Husband’s second claim fails.


                                    - 18 -
J-S01014-22


                                 Tax Liability

      Finally, Husband argues that the trial court erred in finding Wife was not

responsible for a 2011 tax liability that was paid by Husband as a result of

Wife’s refusal to sign the 2011 joint tax return in 2014, which resulted in a

dissipation of marital assets. Husband’s first-step brief at 12. According to

Husband, “the Master’s recommendation holding Wife responsible for her

failure to sign the [t]ax [r]eturn was correct because the tax liability was

incurred in 2011 during the marriage” and at that time, “Wife enjoyed the

benefits of the income that was included on the [t]ax [r]eturn.” Id. at 12-13.

      In sustaining Wife’s exception to the master’s imposition of the 2011 tax

liability, the trial court offered the following background and analysis:

      Initially, Husband prepared a 2011 joint federal tax return seeking
      a refund of $2,797.00. In 2014, Husband asked Wife to sign the
      2011 return, but she refused because she did not understand the
      $389,000.00 loss claimed on the return.

             Husband testified that he attempted to file the 2011 return
      electronically, without Wife’s signature, but received an email
      from Turbo Tax rejecting the filing. He testified that because of
      his investments he needed “backup information” and thus had to
      file a paper return. Husband prepared the return and mailed it to
      the [Internal Revenue Service (“I.R.S.”)] but the return was lost.
      When Husband filed his 2013 return, he received a notice from
      the I.R.S. that his 2011 return was never filed. Husband filed a
      second 2011 paper joint return in 2013, but this was returned by
      the I.R.S. in May 2014 stamped “Returned for Signature . . . .”
      Thereafter, Husband requested Wife sign the 2011 return, but she
      refused. Wife testified Husband did not ask her to sign the return.

            Husband then petitioned this court to require Wife to sign
      the document, but the petition was dismissed on September 22,
      2014 upon Husband’s counsel’s representation that Husband
      wished to withdraw the petition. He then filed an individual return

                                     - 19 -
J-S01014-22


      incurring the [$7,760.00 in] taxes, interests and penalties in
      dispute.

            Wife argued that she should not be responsible for the
      taxes, interests and penalties because Husband had not explained
      how he filed a joint return with Turbo Tax and later with the I.R.S.
      without Wife’s signature, then waited until 2014 to ask the [c]ourt
      to compel [her] signature on the return, that Wife was justified in
      not signing the return because she did not understand how the
      $389,000.00 loss arose and that Husband did not document the
      taxes, interests and penalties claimed.

             This [c]ourt disagrees with the Master’s determination that
      Wife should be responsible for the $7,760.00. Wife has no legal
      duty to agree to file a joint return. While filing a joint return would
      have likely resulted in a joint savings, and therefore Wife’s refusal
      could arguably be categorized as a dissipation of assets, in this
      case, Husband cannot make this argument for he did not provide
      Wife with a sufficient explanation of his claim of a $389,000.00
      loss. Husband admits that he would not disclose his financial
      dealings to Wife, which included extensive stock trading, even
      being secretive. Without full disclosure of the nature and extent
      of the $389,000.00 loss sufficient to provide a comprehensive
      basis for Wife to ascertain the veracity of the proposed loss,
      execution by her of the tax return would be inappropriate and
      could even result in sanctions against her if the claimed loss was
      determined by the [I.R.S.] to be inaccurate or fraudulent. If
      Husband wanted to receive the savings inuring from the filing of
      a joint return, he should have provided full disclosure with
      comprehensive documentation. Husband’s attempt to file the
      joint tax return without Wife’s signature, then insisting on her
      signing the return, or requiring her to pay for the additional taxes,
      interest, and penalties is improper.

Trial Court Opinion, 5/21/21, at 13-15 (citations omitted).

      We agree with the trial court’s analysis and conclude that it did not

abuse its discretion in sustaining this exception. See Busse, supra; Carney,

supra.




                                      - 20 -
J-S01014-22


                    Fair Rental Value of Marital Home

      We turn now to Wife’s remaining claims. First, she argues that the trial

court committed an abuse of discretion when it declined to award her the fair

rental value of the marital home. Wife’s second-step brief at 18. According

to Wife, it was undisputed that the home was a marital asset, the mortgage

was fully paid prior to separation, Wife was the party out of possession,

Husband resided in the home with his girlfriend and her child at the time of

the hearings, and Husband requested credits pursuant to the vanishing credit

theory and for house-related expenses incurred between the date of

separation and the first hearing. Id. at 19-20. Thus, Wife contends the “court

abused its discretion when it refused to apply the general rule to award the

non-possessing spouse fair rental value.” Id. at 20.

      Wife acknowledges that the mortgage was paid as a result of Husband’s

income, but contends this was only possible because the parties agreed

Husband would be the “primary breadwinner[,]” “that Wife would stay home

and raise their child, and that they would live frugally during the marriage.”

Id. at 20-21. Additionally, she argues that the court erred in awarding the

marital home to Husband and valuing the marital estate based upon a 2015

appraisal that did not take into account the explosion in home values in the

intervening years. Id. at 21-22.

      We consider this issue mindful of the following:

            The award of rental value is within the sound
            discretion of the trial court. The basis of the award

                                    - 21 -
J-S01014-22


           of rental value is that the party out of possession of
           jointly owned property (generally the party that has
           moved out of the formal marital residence) is entitled
           to compensation for her/his interest in the property.

     Generally, parties have an equal one-half interest in
     the marital property, and thus the dispossessed party will be
     entitled to a credit for one-half of the fair rental value of
     the marital home. This Court has discussed the analysis for
     deciding whether to award rental credit:

           First, the general rule is that the dispossessed party
           is entitled to a credit for the fair rental value of jointly
           held marital property against a party in possession of
           that property, provided there are no equitable
           defenses to the credit. Second, the rental credit is
           based upon, and therefore limited by, the extent of
           the dispossessed party’s interest in the property.
           Third, the rental value is limited to the period of time
           during which a party is dispossessed and the other
           party is in actual or constructive possession of the
           property. Fourth, the party in possession is entitled
           to a credit against the rental value for payments
           made to maintain the property on behalf of the
           dispossessed spouse. Generally, in regard to the
           former marital residence, payments made on behalf
           of the dispossessed spouse will be one-half of the
           expenses including debt service on the property. This
           is so because equity places a presumption upon the
           dispossessed spouse of responsibility for expenses to
           the extent of her/his ownership interest which is
           generally one-half.

Lee v. Lee, 978 A.2d 380, 385–86 (Pa.Super. 2009) (cleaned up).

     Here, the trial court concluded as follows:

     Wife contends she was forced out of the marital home as of
     December 1, 2012, and that Husband, his girlfriend and her family
     have lived there continuously since Wife left.          By Wife’s
     calculations, because Husband is not entitled to any of the
     deductions requested by him, the fair rental value is $945.40 per
     month. This monthly rent, multiplied by 81 months, the time


                                     - 22 -
J-S01014-22


     between Wife’s departure from the marital home and the time the
     Master filed his report, equals $76,585.50.

            The Master did not discuss fair rental value in his report. He
     did find as a fact that “Husband has resided in the home since
     separation and has paid all expenses associated with ownership
     and occupancy of the premises.” At the hearing Wife raised the
     issue that Husband lives at the house with his girlfriend and her
     child but the Master considered this irrelevant to the parties’
     financial issues. The Master omits from his report any reference
     to Husband’s girlfriend or her child living at the residence.

           ....

           Here, Husband testified that from 2012 to 2017 he paid
     school and property taxes, homeowner’s insurance, furnace and
     central air conditioning expenses, maintenance, grounds keeping,
     and miscellaneous expenses related to the property’s upkeep.
     These expenses totaled $51,026.74. Husband testified that he
     paid household expenses out of his own earnings. Wife admitted
     that the mortgage was always paid. Husband testified that he
     kept the house up and nothing was unattended at the home and
     that he maintained the property’s status quo.

           Wife’s calculations are premised on a fair rental value of
     $1,895.00 per month. This figure is taken from Exhibit D-4
     apparently derived from Zillow which sets forth the “rent
     Zestimate” for the marital home at $1,895.00 per month. The
     Master apparently rejected this figure as he was empowered to do
     so. Additionally, Husband provided all of the down payment for
     the house, . . . paid off the mortgage, and maintained a home
     equity line of credit secured by the property.

           The award of the fair rental value credit is discretionary and
     not mandatory and is subject to equitable defenses. Here the
     Master included the value of the marital home in the total value
     of the marital estate of which Wife received a percentage. Given
     that Wife paid little or nothing toward purchase or maintenance of
     the home and will receive a share of its value upon distribution,
     the omission of a fair rental value credit does not impair the equity
     of the total distribution of the marital estate.




                                    - 23 -
J-S01014-22


Trial Court Opinion, 5/21/21, at 27-30 (citations omitted).       Based on the

foregoing analysis, the trial court denied Wife’s exception to the master’s

failure to award her a fair rental value credit.

      The trial court did not abuse its discretion in concluding that equitable

considerations warranted deviation from the general rule in favor of credit for

rental value. Although Wife suffers from a financial discrepancy, Husband has

made all requisite payments associated with the home, including maintenance

costs. Additionally, the value of the home was included in the total value of

the marital estate, of which Wife will receive 60% upon distribution.

Accordingly, this claim fails.

                    Awarding Marital Home to Husband

      Wife next argues that the trial court abused its discretion in awarding

the marital home to Husband. Wife’s second-step brief at 29-30. According

to Wife, because “[n]either the Divorce Master nor the trial court explained

why it was equitable to award the marital home to Husband. . . , their decisions

are necessarily an abuse of discretion.” Id. at 30.

      Before we reach this issue, we must determine whether it was preserved

for review.

      [P]ursuant to Pa.R.A.P. 302(a), “issues not raised in the lower
      court are waived and cannot be raised for the first time on appeal.”
      Further, Pa.R.C.P. 1920.55–2(b) explains that “[e]ach exception
      [to a master’s report] shall set forth a separate objection precisely
      and without discussion. Matters not covered by exceptions are
      deemed waived unless, prior to entry of the final decree, leave is
      granted to file exceptions raising those matters.”


                                      - 24 -
J-S01014-22


Cook v. Cook, 186 A.3d 1015, 1027 (Pa.Super. 2018). Our review of the

certified    record   reveals   that   Wife   did   not   challenge   the   master’s

recommendation to award the marital home to Husband before the trial court.

Accordingly, this issue is waived.

                Ownership of $10,000 Certificate of Deposit

      Finally, Wife argues that the trial court abused its discretion when it

determined Wife owned a $10,000 certificate of deposit (“CD”) at the time of

separation. Wife’s second-step brief at 30-32. Before reaching the merits of

this issue, we must address Wife’s failure to include this issue in her statement

of questions.

      Pursuant to Rule 2116, “[n]o question will be considered unless it is

stated in the statement of questions involved or is fairly suggested thereby.”

Pa.R.A.P. 2116(a). Here, Wife failed to include this issue in her statement of

questions.     Accordingly, Husband argues in his reply brief that this issue

should be dismissed. Husband’s third-step brief at 10-11. In doing so, he

labels it as Wife’s fourth issue, as it was the fourth issue she raised as a cross-

appellant in the argument section of her brief. Wife responds by mistakenly

claiming that her fourth issue was the fourth issue listed in her statement of

questions, i.e., the first issue she raised as a cross-appellant. Wife’s fourth-

step brief at 1-2; see also supra n.2. In her response, Wife concedes that

she did not raise this fourth issue in her statement of questions, as she states

that she raised six issues in her statement of questions, which corresponds


                                        - 25 -
J-S01014-22


accurately with her listing of Husband’s three issues, and then her three

issues. Id. at 2.

      Although Rule 2116 states that this Court will not consider a question

that is not included in the statement of questions involved, this Court has held

that “such a defect may be overlooked where an appellant’s brief suggests the

specific issue to be reviewed and appellant’s failure does not impede our ability

to address the merits of the issue.” Werner v. Werner, 149 A.3d 338, 341

(Pa.Super. 2016) (quoting Bailey v. Storlazzi, 729 A.2d 1206, 1210

(Pa.Super. 1999)) (cleaned up). See also 20A West’s Pa. Prac., Appellate

Practice § 2116:5 (collecting cases in which issues not included in the

statement of questions were addressed).          Wife raised this issue as an

exception to the master’s report and the trial court addressed the issue,

ultimately denying her exception. As the issue is readily ascertainable, Wife

preserved it below, and the trial court addressed it, our review is not impeded

by Wife’s failure to include this issue in her statement of questions involved,

and we therefore do not find this issue waived.

      Turning to the merits of this issue, we conduct our review mindful of the

following:

      The Divorce Code does not specify a particular method of valuing
      assets. The trial court must exercise discretion and rely on the
      estimates, inventories, records of purchase prices, and
      appraisals submitted by both parties.

             In determining the value of marital property, the court
             is free to accept all, part or none of the evidence as to
             the true and correct value of the property. Where the

                                      - 26 -
J-S01014-22


            evidence offered by one party is uncontradicted, the
            court may adopt this value even though the resulting
            valuation would have been different if more accurate
            and complete evidence had been presented.

Smith v. Smith, 904 A.2d 15, 21–22 (Pa.Super. 2006) (cleaned up).

      In denying Wife’s exception to the master’s finding that she possessed

a $10,000.00 CD, the trial court offered the following background and

analysis:

      The record shows that Wife owned two $5,000.00 CDs connected
      to the parties’ joint account. One matured after 21 months, the
      other after 27 months. Wife testified that, on September 27,
      2011, after both $5,000.00 CDs matured, she purchased the
      Steinway piano for the parties’ child for $10,000.00. She stated
      that the bank statements for the period of March 24, 2012 through
      September 26, 2012 established that the two $5,000.00 CDs were
      no longer held in the account.

            Husband submitted Exhibit P-43 setting forth that in 2010
      Wife owned two Wells Fargo CDs, one of which matured after 21
      months, the other maturing after 27 months. Husband testified
      that he did not know what happened to these CDs. Husband also
      noted, in Exhibit P-72, Husband’s “asset summary”, his belief that
      Wife possessed a CD valued at $10,000.00.

             It appears from the record that the $10,000.00 CD
      [described in P-72] is separate and distinct from the two
      $5,000.00 CDs [testified to by Husband and Wife]. It may well be
      that Wife used the money received from the two $5,000.00 CDs
      to purchase the piano, but those transactions bear no relation to
      the $10,000.00 CD which the Master found is currently in Wife’s
      possession, believing Husband’s recollection. Th[e trial c]ourt will
      not disturb the Master’s finding that Husband was credible on this
      issue.

Trial Court Opinion, 5/21/21, at 9 (citations omitted).

      Wife argues that because Husband testified that he took care of his own

finances while Wife took care of hers, his testimony regarding her finances

                                     - 27 -
J-S01014-22


should not be deemed credible and it was an abuse of discretion for the trial

court to find that Wife owned a CD worth $10,000.00. Wife’s second-step

brief at 31-32.

      The trial court properly gave the master’s credibility determinations full

consideration and did not abuse its discretion in relying on the estimate

provided by Husband in sustaining the master’s finding that Wife owned a

separate $10,000.00 CD. See Carney, supra; Smith, supra.

      Based on the foregoing, we affirm the decree of the trial court.

      Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/8/2022




                                    - 28 -